EXHIBIT 10.4

SUBSIDIARY GUARANTY

This SUBSIDIARY GUARANTY (this “Agreement”) is dated as of June 15, 2007 and is
entered into by and among each of the Subsidiaries of DayStar Technologies,
Inc., a Delaware corporation (the “Company”), identified under the caption
“Subsidiary Guarantors” on the signature pages hereto or which from time to time
may become party hereto as contemplated herein (individually, a “Subsidiary
Guarantor” and, collectively, the “Subsidiary Guarantors”), and Lampe, Conway &
Co., LLC, as the agent and collateral agent for the Holders (as defined in the
Loan Agreement defined below) (in such capacities, together with its successors
and assigns in such capacities, the “Agent”).

WHEREAS, the Company, LC Capital Master Fund, Ltd. (the “Purchaser”), and the
Agent have entered into a certain Loan Agreement of even date (as the same may
be amended, restated or modified from time to time, the “Loan Agreement”),
whereby the Purchaser has agreed, subject to the terms therein and the other
Loan Documents, to make a secured loan to the Company, in principal amount of
$4,000,000, as evidenced by a certain Senior Secured Fixed Rate Note Due 2007
(the “Note”).

NOW THEREFORE, to induce the Purchaser and the Agent to enter into the Loan
Agreement and the other Loan Documents and to consummate the transactions
contemplated thereunder, and for and in consideration of the premises and of the
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto
intending to be legally bound, covenant and agree as follows:

1. DEFINITIONS.

1.1. Capitalized Terms. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Loan Agreement, whether
specifically set forth therein or by reference to another document. In addition,
as used herein the following terms shall have the following respective meanings
(all terms defined in this Section 1.1 and in the other provisions of this
Agreement in the singular to have the same meanings when used in the plural and
vice versa):

“Bankruptcy Code” means Bankruptcy Law as the term is used in Section 6.1(a) of
the Loan Agreement.

“Default Rate” means the interest rate described in Section 2.4(b) of the Loan
Agreement.

“Lender Party” means any Holder or the Agent.

 

    Subsidiary Guaranty



--------------------------------------------------------------------------------

2. THE GUARANTEE.

2.1. Guarantee. Each Subsidiary Guarantor hereby jointly and severally
irrevocably guarantees to each Holder and the Agent, as primary obligors and not
merely as sureties (i) the prompt payment in full, in United States dollars,
when due (whether at stated maturity, by acceleration, by mandatory or optional
prepayment or otherwise, including amounts that would become due but for the
operation of Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)) of the
principal at the Applicable Price of the Notes and interest on the Notes
(including, without limitation, interest on any overdue principal, and, to the
extent permitted by applicable law, on any overdue interest) and all other
amounts from time to time owing by the Company under the Loan Agreement, the
Notes and the other Loan Documents (including, without limitation, indemnities,
costs, expenses and taxes), and (ii) the prompt performance and observance by
the Company of all covenants, agreements and conditions on its part to be
performed and observed under the Loan Agreement and the other Loan Documents, in
each case strictly in accordance with the terms thereof (such payments and other
obligations referred to in clauses (i) and (ii) being herein collectively called
the “Guaranteed Obligations”). Each Subsidiary Guarantor hereby further agrees
that if the Company shall default in the payment or performance of any of the
Guaranteed Obligations, such Subsidiary Guarantor will (x) promptly pay or
perform the same, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration, by mandatory or optional prepayment or
otherwise) in accordance with the terms of such extension or renewal and (y) pay
to each Holder such amounts, to the extent lawful, as shall be sufficient to pay
the costs and expenses of collection or of otherwise enforcing any of such
Holder’s rights under the Loan Agreement and the other Loan Documents,
including, without limitation, reasonable counsel fees. This Agreement is
irrevocable and unconditional in nature and is made with respect to any
Guaranteed Obligations now existing or in the future arising. The Subsidiary
Guarantors’ liability under this Agreement shall continue until full
satisfaction of all Guaranteed Obligations. This Agreement is a guarantee of due
and punctual payment and performance and is not merely a guarantee of
collection.

2.2. Acknowledgments, Waivers and Consents. Each Subsidiary Guarantor
acknowledges that the obligations undertaken by it under this Agreement involve
the guarantee of obligations of Persons other than itself and that such
obligations are absolute, irrevocable and unconditional under any and all
circumstances. In full recognition and in furtherance of the foregoing, each
Subsidiary Guarantor agrees that:

(a) Without affecting the enforceability or effectiveness of this Agreement in
accordance with its terms and without affecting, limiting, reducing, discharging
or terminating the liability of any Subsidiary Guarantor, or the rights,
remedies, powers and privileges of the Lender Parties under this Agreement, the
Lender Parties may, at any time and from time to time and without notice or
demand of any kind or nature whatsoever:

(i) amend, supplement, modify, extend, renew, waive, accelerate or otherwise
change the time for payment or performance of, or the terms of, all or any part
of the Guaranteed Obligations (including any increase or decrease in the rate or
rates of interest on all or any part of the Guaranteed Obligations);

 

  2   Subsidiary Guaranty



--------------------------------------------------------------------------------

(ii) amend, supplement, modify, extend, renew, waive or otherwise change, or
enter into or give, any Loan Document or any agreement, security document,
guarantee, letter of credit, approval, consent or other instrument with respect
to all or any part of the Guaranteed Obligations, any Loan Document or any such
other instrument or any term or provision of the foregoing;

(iii) accept or enter into new or additional agreements, security documents,
guarantees, letters of credit or other instruments in addition to, in exchange
for or relative to any Loan Document, all or any part of the Guaranteed
Obligations or any collateral now or in the future serving as security for the
Guaranteed Obligations;

(iv) accept or receive (including from any other Subsidiary Guarantor) partial
payments or performance on the Guaranteed Obligations (whether as a result of
the exercise of any right, remedy, power or privilege or otherwise);

(v) accept, receive and hold any additional collateral for all or any part of
the Guaranteed Obligations (including from any other Subsidiary Guarantor);

(vi) release, reconvey, terminate, waive, abandon, allow to lapse or expire,
fail to perfect, subordinate, exchange, substitute, transfer, foreclose upon or
enforce any collateral, security documents, guarantees, including the
obligations of any other Subsidiary Guarantor, or letters of credit for or
relative to all or any part of the Guaranteed Obligations;

(vii) apply any collateral or the proceeds of any collateral, guarantee,
including the obligations of any other Guarantor, or letter of credit to all or
any part of the Guaranteed Obligations in such manner and extent as any Lender
Party may in its discretion determine;

(viii) release any Person (including any other Subsidiary Guarantor) from any
personal liability with respect to all or any part of the Guaranteed
Obligations;

(ix) settle, compromise, release, liquidate or enforce upon such terms and in
such manner as the Lender Parties may determine or as applicable law may dictate
all or any part of the Guaranteed Obligations or any collateral, guarantee or
letter of credit for or relative to all or any part of the Guaranteed
Obligations (including as to any other Subsidiary Guarantor);

(x) consent to the merger or consolidation of, the sale of substantial assets
by, or other restructuring or termination of the corporate existence of the
Company or any other Person (including any other Subsidiary Guarantor);

(xi) proceed against the Company, any Subsidiary Guarantor or any other Person
or against any collateral, any other guarantee or any letter of credit provided
by any Person for or relative to all or any part of the Guaranteed Obligations
and exercise the rights, remedies, powers and privileges of the Lender Parties
under the Loan Documents or otherwise in such order and such manner as any
Lender Party may in its discretion determine, without any necessity first to
proceed against any other Person or any collateral or to enforce any right,
remedy, power or privilege as to any other Person or collateral before
commencing to proceed against or otherwise to enforce this Agreement as to any
Subsidiary Guarantor;

 

  3   Subsidiary Guaranty



--------------------------------------------------------------------------------

(xii) foreclose upon any deed of trust, mortgage or other instrument creating or
granting Liens on any interest in real property by judicial or nonjudicial sale
or by deed in lieu of foreclosure, bid any amount or make no bid in any
foreclosure sale or make any other election of remedies with respect to those
Liens or exercise any right of set-off;

(xiii) obtain the appointment of a receiver with respect to any collateral for
all or any part of the Guaranteed Obligations and apply the proceeds of that
receivership as any Lender Party may in its discretion determine (it being
agreed that nothing in this clause (xiii) shall be deemed to make any Lender
Party a party in possession in contemplation of law, except at its option);

(xiv) enter into such other transactions or business dealings with any other
Subsidiary Guarantor, the Company, any Subsidiary or Affiliate of the Company or
any other Person as any Lender Party may desire; and

(xv) do all or any combination of the actions set forth in paragraph (a) of this
Section 2.2.

(b) The enforceability and effectiveness of this Agreement and the liability of
the Subsidiary Guarantor, and the rights, remedies, powers and privileges of the
Lender Parties, under this Agreement shall not be affected, limited, reduced,
discharged or terminated, and each Subsidiary Guarantor hereby expressly waives
to the fullest extent permitted by law any defense now or in the future arising,
by reason of:

(i) the illegality, invalidity or unenforceability of all or any part of the
Guaranteed Obligations, any Loan Document or any agreement, security document,
guarantee, letter of credit or other instrument for or relative to all or any
part of the Guaranteed Obligations;

(ii) any disability or other defense with respect to all of any part of the
Guaranteed Obligations of the Company, any other Subsidiary Guarantor, any other
guarantor, any issuer of any issuer of any letter of credit or any other Person,
including the effect of any statute of limitations that may bar the enforcement
of all or any part of the Guaranteed Obligations or the obligations of any such
other Person;

(iii) the illegality, invalidity or unenforceability of any security document,
guarantee, letter of credit or other instrument for or relative to all or any
part of the Guaranteed Obligations or the lack of perfection or continuing
perfection or failure of the priority of any Lien on any collateral for all or
any part of the Guaranteed Obligations;

(iv) the cessation, for any cause whatsoever, of the liability of the Company,
any other Subsidiary Guarantor, any other guarantor, any issuer of any letter of
credit or any other Person for all or any part of the Guaranteed Obligations
(other than, subject to Section 2.5, by reason of the full payment and
performance of all Guaranteed Obligations);

 

  4   Subsidiary Guaranty



--------------------------------------------------------------------------------

(v) any failure of any Lender Party to marshal assets in favor of the Company or
any other Person (including any other Subsidiary Guarantor), to exhaust any
collateral for all or any part of the Guaranteed Obligations, to pursue or
exhaust any right, remedy, power or privilege it may have against any other
Subsidiary Guarantor, the Company, any other guarantor, any issuer of any letter
of credit or any other Person with respect to all or any part of the Guaranteed
Obligations or to take any action whatsoever to mitigate or reduce that or any
other Subsidiary Guarantor’s liability under this Agreement, no Lender Party
being under any obligation to take any such action notwithstanding the fact that
all or any part of the Guaranteed Obligations may be due and payable and that
the Company may be in default of its obligations under any Loan Document;

(vi) any failure of any Lender Party to give notice of sale or other disposition
of any collateral (including any notice of any judicial or nonjudicial
foreclosure or sale of any interest in real property serving as collateral) for
all or any part of the Guaranteed Obligations to the Company, any Subsidiary
Guarantor or any other Person or any defect in, or any failure by any Subsidiary
Guarantor or any other Person to receive, any notice that may be given in
connection with any sale or disposition of any collateral;

(vii) any failure of any Lender Party to comply with applicable laws in
connection with the sale or other disposition of any collateral for all or any
part of the Guaranteed Obligations;

(viii) any judicial or nonjudicial foreclosure or sale of, or other election of
remedies with respect to, any interest in real property or other collateral
serving as security for all or any part of the Guaranteed Obligations, even
though that foreclosure, sale or election of remedies may or will impair the
subrogation rights of any Subsidiary Guarantor or may or will preclude any
Subsidiary Guarantor from obtaining reimbursement, contribution, indemnification
or other recovery from any other Subsidiary Guarantor, the Company, any other
guarantor, any issuer of any letter of credit or any other Person and even
though the Company may or will not, as a result of that foreclosure, sale or
election of remedies, be liable for any deficiency;

(ix) any benefits the Company, any Subsidiary Guarantor, any other guarantor,
any issuer of any letter of credit or any other Person may or would otherwise
derive from Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure or any comparable provisions of the laws of any other jurisdiction;

(x) any act or omission of any Lender Party or any other Person that directly or
indirectly results in or aids the discharge or release of the Company, any other
Subsidiary Guarantor, any other guarantor, any issuer of any letter of credit or
any other Person of or from all or any part of the Guaranteed Obligations or of
any collateral, security agreement, guarantee, letter of credit or other
instrument for all or any part of the Guaranteed Obligations by operation of law
or otherwise;

(xi) any law that provides that the obligation of a surety or guarantor must
neither be larger in amount nor in other respects more burdensome than that of
the principal or that reduces a surety’s or guarantor’s obligation in proportion
to the principal obligation;

 

  5   Subsidiary Guaranty



--------------------------------------------------------------------------------

(xii) the possibility that the obligations of the Company to the Lender Parties
may at any time and from time to time exceed the aggregate liability of the
Subsidiary Guarantors under this Agreement;

(xiii) any counterclaim, set-off or other claim that the Company, any other
Subsidiary Guarantor, any other guarantor, any issuer of any letter of credit or
any other Person has or alleges to have with respect to all or any part of the
Guaranteed Obligations;

(xiv) any failure of any Lender Party to file or enforce a claim in any
bankruptcy or other proceeding with respect to any Person;

(xv) the election by any Lender Party, in any bankruptcy proceeding of any
Person, of the application or nonapplication of Section 1111(b)(2) of the
Bankruptcy Code;

(xvi) any extension of credit or the grant of any Lien under Section 364 of the
Bankruptcy Code;

(xvii) any use of cash collateral under Section 363 of the Bankruptcy Code;

(xviii) any agreement or stipulation with respect to the provision of adequate
protection in any bankruptcy proceeding of any Person;

(xix) the avoidance of any Lien in favor of any Lender Party for any reason;

(xx) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against any Person,
including any discharge of, or bar or stay against collecting, all or any part
of the Guaranteed Obligations (or any interest on all or any part of the
Guaranteed Obligations) in or as a result of any such proceeding;

(xxi) any action taken by any Lender Party that is authorized by this
Section 2.2 or otherwise in this Agreement or by any other provision of any Loan
Document or any omission to take any such action; or

(xxii) any other circumstance whatsoever that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor, including by reason
of Sections 2809, 2810, 2819, 2839, 2845, 2850, 2899, 3275 and 3433 of the
California Civil Code, and any future judicial decisions or legislation or of
any comparable provisions of the laws of any other jurisdiction.

(c) Each Subsidiary Guarantor expressly waives, for the benefit of the Lenders,
all set-offs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Agreement or of the existence, creation, incurring or
assumption of new or additional Guaranteed Obligations. Each Subsidiary

 

  6   Subsidiary Guaranty



--------------------------------------------------------------------------------

Guarantor further expressly waives the benefit of any and all statutes of
limitation and any and all laws providing for the exemption of Property from
execution or for valuation and appraisal upon foreclosure, to the maximum extent
permitted by applicable law.

(d) Each Subsidiary Guarantor represents and warrants to the Lender Parties that
it has established adequate means of obtaining financial and other information
pertaining to the business, operations and condition (financial and otherwise)
of the Company and its properties on a continuing basis and that it is now and
will in the future remain fully familiar with the business, operations and
condition (financial and otherwise) of the Company and its properties. Each
Subsidiary Guarantor further represents and warrants that it has reviewed and
approved each of the Loan Documents and is fully familiar with the transaction
contemplated by the Loan Documents and that it will in the future remain fully
familiar with that transaction and with any new Loan Documents and the
transactions contemplated by those Loan Documents. Each Subsidiary Guarantor
hereby expressly waives and relinquishes any duty on the part of any Lender
Party (should any such duty exist) to disclose to any Subsidiary Guarantor any
matter of fact or other information related to the business, operations or
condition (financial or otherwise) of the Company or its properties or to any
Loan Document or the transactions undertaken pursuant to, or contemplated by,
any such Loan Document, whether now or in the future known by any Lender Party.

(e) Each Subsidiary Guarantor intends that its rights and obligations shall be
those expressly set forth in this Agreement and that its obligations shall not
be affected, limited, reduced, discharged or terminated by reason of any
principles or provisions of law that conflict with the terms of this Agreement.

2.3. Understanding With Respect to Waivers and Consents. Each Subsidiary
Guarantor warrants and agrees that each of the waivers and consents set forth in
this Agreement is made voluntarily and unconditionally after consultation with
outside legal counsel and with full knowledge of its significance and
consequences, with the understanding that events giving rise to any defense or
right waived may diminish, destroy or otherwise adversely affect rights that any
Subsidiary Guarantor otherwise may have against the Company, any Lender Party or
any other Person or against any collateral. If, notwithstanding the intent of
the parties that the terms of this Agreement shall control in any and all
circumstances, any such waivers or consents are determined to be unenforceable
under applicable law, those waivers and consents shall be effective to the
maximum extent permitted by law.

2.4. Subrogation. Each Subsidiary Guarantor hereby waives, until the payment and
satisfaction in full of all of the Guaranteed Obligations, any right, remedy,
power or privilege, such as any right of subrogation, contribution or indemnity
or related remedy, power or privilege, arising (whether by contract or operation
of law, including under the Bankruptcy Code) against the Company, any other
Subsidiary Guarantor, any other guarantor, any issuer of any letter of credit or
any other Person or any collateral by reason of any payment or other performance
pursuant to the provisions of this Agreement and, if any amount is paid to any
Subsidiary Guarantor on account of those rights, remedies, powers or privileges,
it will hold that amount in trust for the benefit of, and pay the same over to,
the Agent (for the benefit of the other Lender Parties) on account of the
Guaranteed Obligations. Each Subsidiary Guarantor understands that the exercise
by any Lender Party of any right, remedy, power or privilege that it

 

  7   Subsidiary Guaranty



--------------------------------------------------------------------------------

may have under the Loan Documents, security agreement, guarantee, letter of
credit or other instrument for or relative to all or any part of the Guaranteed
Obligations or otherwise may affect or eliminate any Subsidiary Guarantor’s
right of subrogation or similar recovery against the Company, any other
Subsidiary Guarantor, any other guarantor, any issuer of any letter of credit or
any other Person or against any collateral and that each Subsidiary Guarantor
may therefore incur partially or totally nonreimbursable liability under this
Agreement. Nevertheless, each Subsidiary Guarantor hereby authorizes and
empowers the Agent and the other Lender Parties to exercise, in its or their
sole discretion, any combination of those rights, remedies, powers and
privileges.

2.5. Reinstatement. The obligations of each Subsidiary Guarantor under this
Agreement shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Company, any other Subsidiary
Guarantor, any other guarantor, any issuer of any letter of credit or any other
Person or any other application of funds (including the proceeds of any
collateral for all or any part of the Guaranteed Obligations) in respect of all
or any part of the Guaranteed Obligations is rescinded or must be otherwise
restored by any holder of those Guaranteed Obligations, whether as a result of
any proceedings in bankruptcy, reorganization or otherwise and the Subsidiary
Guarantors jointly and severally agree that they will indemnify each Lender
Party on demand for all reasonable costs and expenses (including fees and
expenses of counsel) incurred by that Lender Party in connection with that
rescission or restoration.

2.6. Remedies. The Subsidiary Guarantors hereby jointly and severally agree
that, between each of them and the Lender Parties, the obligations of the
Company under the Loan Agreement and the other Loan Documents may be declared to
be forthwith (or may become automatically) due and payable as provided in
Section 6.1 of the Loan Agreement for purposes of Section 2.1 notwithstanding
any stay, injunction or other prohibition preventing that declaration (or those
obligations becoming due and payable as against the Company) and that, in the
event of that declaration (or that obligation being deemed due and payable),
those obligations (whether or not due and payable by the Company) shall
forthwith become due and payable for purposes of Section 2.1.

2.7. Separate Action. Any Lender Party may bring and prosecute a separate action
or actions against any Subsidiary Guarantor whether or not any other Subsidiary
Guarantor, the Company, any other guarantor, any issuer of any letter of credit
or any other Person is joined in any such action or a separate action or actions
are brought against any other Subsidiary Guarantor, the Company, any other
guarantor, any issuer of any letter of credit or any other Person or any
collateral for all or any part of the Guaranteed Obligations. The obligations of
each Subsidiary Guarantor under, and the effectiveness of, this Agreement are
not conditioned upon the existence or continuation of any other guarantee or any
letter of credit for or relative to all or any part of the Guaranteed
Obligations.

2.8. Subordination of Indebtedness of the Company; Security Interest.

(a) Each Subsidiary Guarantor agrees that any Indebtedness now or in the future
owed to it by the Company is hereby subordinated to the Guaranteed Obligations.
If the

 

  8   Subsidiary Guaranty



--------------------------------------------------------------------------------

Agent so requests, any such Indebtedness shall be collected, enforced and
received by any Subsidiary Guarantor as trustee for the Agent and shall be paid
over to the Agent (for the benefit of the other Lender Parties) in kind on
account of the Guaranteed Obligations. If, after the Agent’s request, any
Subsidiary Guarantor fails to collect or enforce any such indebtedness or to pay
the proceeds of that Indebtedness to the Agent, the Agent as that Subsidiary
Guarantor’s attorney-in-fact may do such acts and sign such documents in that
Subsidiary Guarantor’s name and on that Subsidiary Guarantor’s behalf as the
Agent considers necessary or desirable to effect that collection, enforcement or
payment, the Agent being hereby appointed that Subsidiary Guarantor’s
attorney-in-fact for that purpose.

(b) Each Subsidiary Guarantor hereby grants to the Agent (for the benefit of the
other Lender Parties) a security interest in any Indebtedness referred to in
paragraph (a) of this Section 2.8 and in any personal property of the Company in
which that Subsidiary Guarantor now has or in the future acquires any right,
title or interest. Each Subsidiary Guarantor agrees that such security interest
shall be additional security for the Guaranteed Obligations and shall be
superior to any right of that Subsidiary Guarantor in that property until the
Guaranteed Obligations have been fully satisfied and performed.

2.9. Certain Limitations. In any proceeding involving any state corporate law or
any state or federal bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of the
Subsidiary Guarantors under Section 2.1 would otherwise, without taking into
account the provisions of Section 2.9, be held or determined to be void, invalid
or unenforceable or if the claims of the Lender Parities in respect of those
obligations would be subordinated to the claims of any other creditors on
account of the Subsidiary Guarantors’ liability under Section 2.1, then,
notwithstanding any other provision of this Agreement to the contrary, the
amount of that liability shall, without any further action by the Subsidiary
Guarantors, any Lender Party or any other Person, be automatically limited and
reduced to the highest amount that is valid and enforceable and not subordinated
to the claims of other creditors as determined in that action or proceeding.

2.10. Revocation. To the fullest extent permitted by law, each Subsidiary
Guarantor hereby waives all rights it may have to revoke its obligations under
Section 2.1 with respect to all or any part of the Guaranteed Obligations.

2.11. Right to Offset Balances. Each Subsidiary Guarantor agrees that, in
addition to (and without any limitation of) any right of set-off, banker’s lien
or counterclaim a Lender Party may otherwise have, each Lender Party shall be
entitled, at its option, to offset balances held by it for the account of any
Subsidiary Guarantor at any of its offices, in Dollars or in any other currency,
against any Obligations of the Company to that Lender Party that are not paid
when due (regardless of whether those balances are then due to that Subsidiary
Guarantor). Any Lender Party so entitled will promptly notify that Subsidiary
Guarantor and the Agent of any offset effected by it, provided that such Lender
Party’s failure to give that notice shall not affect the validity of that
offset.

 

  9   Subsidiary Guaranty



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES. Each Subsidiary Guarantor represents and
warrants to each Lender Party that all representations and warranties relating
to it contained in the Loan Agreement are true and correct.

4. COVENANTS. Each Subsidiary Guarantor hereby agrees to comply with the
covenants stated to be complied by it pursuant to the Loan Agreement.

5. MISCELLANEOUS.

5.1. Agent. As provided in Section 8 of the Loan Agreement, each Holder has
appointed Lampe, Conway & Co., LLC as its Agent for purposes of this Agreement.
In that capacity, Lampe, Conway & Co., LLC shall be entitled to all the rights
and benefits accorded the Agent by Section 8 of the Loan Agreement.

5.2. Notices. All notices, requests, consents and demands hereunder shall be in
writing and delivered, if to a Subsidiary Guarantor, at the “Address for
Notices” specified below its name on the signature pages hereof or of the
relevant Subsidiary Guaranty Joinder delivered by such Subsidiary Guarantor or,
if to the Agent, to it as specified pursuant to Section 9.3 of the Loan
Agreement or, as to any party, at such other address as shall be designated by
such party in a notice to each other party, and in any case, shall be deemed
given only when actually received.

5.3. Expenses. The Subsidiary Guarantors jointly and severally will pay all
out-of-pocket expenses (including reasonable counsels’ fees and expenses) of
each Lender Party in connection with any enforcement or collection proceeding
(including any bankruptcy, reorganization, restructuring, “work out” or other
similar proceeding) as to any of the obligations of any Subsidiary Guarantor
under this Agreement, the negotiation of any restructuring or “work out”
(whether or not consummated) or the enforcement of this Section 5.3. All amounts
due under this Agreement (including under Section 2.01) not paid when due shall
bear interest until paid at a rate per annum equal to the Default Rate.

5.4. No Waiver. No course of dealing and no delay on the part of the Lender
Parties in exercising any right, power or remedy under this Agreement shall
operate as a waiver thereof or otherwise prejudice such rights, powers or
remedies. No right, power or remedy conferred by this Agreement upon any Lender
Party shall be exclusive of any other right, power or remedy referred to herein
or therein or now or hereafter available at law, in equity, by statute or
otherwise.

5.5. Amendments, Etc. No provision of this Agreement may be waived, modified or
supplemented except by an instrument in writing signed by the Subsidiary
Guarantors and the Agent (with the consent of the Majority Holders). Any
modification, supplement or waiver shall be for such period and subject to such
conditions as shall be specified in the written instrument effecting the same
and shall be binding upon each Lender Party and each Subsidiary Guarantor, and
any such waiver shall be effective only in the specific instance and for the
purpose for which given.

5.6. Successors and Assigns. All covenants and other agreements contained in
this Agreement by or on behalf of any of the parties hereto bind and inure to
the benefit of their respective successors and assigns whether so expressed or
not; provided, however, that no Subsidiary Guarantor may assign its rights or
obligations hereunder.

 

  10   Subsidiary Guaranty



--------------------------------------------------------------------------------

5.7. Agreements Superseded. This Agreement supersedes all prior agreements and
understandings, written or oral, among the parties with respect to the subject
matter of this Agreement.

5.8. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

5.9. Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

5.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

5.11. Choice of Law and Venue; Jury Trial Waiver.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO
THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT)
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE
PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE BOROUGH OF MANHATTAN, STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE
COMPANY, THE PURCHASER AND THE AGENT EACH WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 5.11(b).

 

  11   Subsidiary Guaranty



--------------------------------------------------------------------------------

(c) THE COMPANY, THE PURCHASER AND THE AGENT EACH HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. THE COMPANY, THE PURCHASER AND THE AGENT EACH
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

5.12. Additional Subsidiary Guarantors. As contemplated in Section 6.9(a) of the
Loan Agreement, the Company shall cause any Person that becomes a Material
Subsidiary of the Company after the date hereof to execute and deliver to the
Holders and the Agent a Subsidiary Guaranty Joinder in the form of Annex 1
hereto and such new Material Subsidiary shall automatically and immediately, and
without any further action on the part of any Person, become a “Subsidiary
Guarantor” for all purposes of this Agreement.

 

  12   Subsidiary Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

Subsidiary Guarantors: DAYSTAR SOLAR, LLC, a Colorado limited liability company
By  

/s/ Stephan J. De Luca

Name:   Stephan J. De Luca Title:   Chief Executive Officer Address for Notices:
13 Corporate Drive Halfmoon, NY 12065 Attention:   Stephan DeLuca, Chief
Executive Officer Fax:  

 

Email:  

 

 

    Subsidiary Guaranty



--------------------------------------------------------------------------------

The Agent:

LAMPE, CONWAY & CO., LLC

By:  

/s/ Richard F. Conway

Name:

  Richard F. Conway

Title:

  Managing Member

 

    Subsidiary Guaranty



--------------------------------------------------------------------------------

ANNEX 1 to the

Subsidiary Guaranty

FORM OF SUBSIDIARY GUARANTY JOINDER

SUBSIDIARY GUARANTY JOINDER dated as of [    ], 200     made by [Name of New
Subsidiary Guarantor], a                                          corporation
(the “New Guarantor”) in favor of Lampe, Conway & Co., LLC, acting in its
capacity as Agent for the Lender Parties as defined in the Subsidiary Guaranty
defined below.

WHEREAS, the Company, LC Capital Master Fund, Ltd. (the “Purchaser”), and the
Agent have entered into a certain Loan Agreement of even date (as the same may
be amended, restated or modified from time to time, the “Loan Agreement”),
whereby the Purchaser has agreed, subject to the terms therein and the other
Loan Documents, to make a secured loan to the Company, in principal amount of
$4,000,000, as evidenced by a certain Senior Secured Fixed Rate Note Due 2007
(the “Note”);

WHEREAS, the Agent and the Subsidiary Guarantors party thereto have entered into
a Subsidiary Guaranty, dated as of June 15, 2007 (the “Subsidiary Guaranty”),
pursuant to which the Subsidiary Guarantors guaranteed the payment in full of
the Guaranteed Obligations (as defined in the Subsidiary Guaranty); and

WHEREAS, the Subsidiary Guaranty requires the New Guarantor to become a party to
the Subsidiary Guaranty, and the New Guarantor has agreed to execute and deliver
this Agreement in order to become a party to the Subsidiary Guaranty.

NOW THEREFORE, for and in consideration of the premises and of the covenants
contained herein and in the Subsidiary Guaranty, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto intending to be legally bound, covenant and agree as follows:

1. DEFINITIONS. Capitalized terms used but not defined herein shall have the
meanings given to them in the Subsidiary Guaranty.

2. JOINDER. Effective upon the execution and delivery hereof, the New Guarantor
hereby agrees that it shall become a party to the Subsidiary Guaranty as a
“Subsidiary Guarantor” thereunder with the same force and effect as if
originally named therein as a Subsidiary Guarantor, with all of the liabilities
and obligations of a Subsidiary Guarantor thereunder. Without limiting the
generality of the foregoing, the New Guarantor hereby:

(i) agrees to all the terms and provisions of the Subsidiary Guaranty applicable
to it as a Subsidiary Guarantor thereunder; and

 

  A-1   Subsidiary Guaranty



--------------------------------------------------------------------------------

(ii) makes the representations and warranties set forth in Section 3 of the
Subsidiary Guaranty, to the extent relating to the New Guarantor.

3. REPRESENTATIONS AND WARRANTIES. The New Guarantor represents and warrants to
the Agent and the other Lender Parties that this Agreement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity
regardless of whether considered in a proceeding in equity or at law.

4. SUBSIDIARY GUARANTY. Except as supplemented hereby, the Subsidiary Guaranty
shall remain unchanged and in full force and effect.

5. GOVERNING LAW. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York excluding choice-of-law principles of the law of such State that
would require the application of the laws of a jurisdiction other than such
State.

6. EXPENSES. The New Guarantor agrees to reimburse the Agent for its reasonable
out-of-pocket expenses in connection with this Agreement, including the
reasonable fees, disbursements and other charges of counsel for the Agent.

7. MISCELLANEOUS. The New Guarantor hereby authorizes the Agent to attach a
counterpart of this Agreement to the Subsidiary Guaranty. The captions and
section headings appearing herein are included solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Agreement. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Agreement by signing any such
counterpart. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

  A-2   Subsidiary Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

[NAME OF NEW GUARANTOR]

 

Address for Notices:

 

  A-3   Subsidiary Guaranty



--------------------------------------------------------------------------------

The Agent: LAMPE, CONWAY & CO., LLC By:  

/s/ Richard F. Conway

Name:   Richard F. Conway Title:   Managing Member

 

  A-4   Subsidiary Guaranty